Pee Curiam,
In view of the undisputed evidence in this case, there was no error in charging the jury pro forma that there was a valid contract between the parties for delivery of five car loads of wheat at eighty-three and a half cents per bushel, and instructing them to render a verdict in favor of plaintiff for the amount of damages sustained by reason of the breach of said contract, subject to the following reserved questions, viz.: Whether the contract was as above stated, and, if so, whether such readiness and willingness to receive and pay for the wheat, as entitled plaintiff to recover, was sufficiently averred and proved. A verdict for $134.40 was accordingly rendered by the jury, subject to the opinion of the court on said questions of law reserved. The damages having been ascertained by the verdict, these were the only other material questions in the case; and, if ruled in favor of plaintiff, he was entitled to judgment for the amount found by the jury.
The only testimony in the case was that introduced by the plaintiff; and, so far at least as it was material to the issue, it was undisputed. The evidence, as to the alleged contract, consisted of the letters and telegrams that passed between the parties. The construction of that correspondence was, of course, for the court, and the learned president of the common pleas rightly held that it constituted a contract for delivery of five car loads of wheat on the track at Selinsgrove, at 83| cents per bushel, as claimed by plaintiff. His opinion on the reserved questions is an ample vindication of his rulings on that and the remaining question. The only order given by the plaintiff was for five car loads of wheat at 831 cents per bushel, and that order was accepted and partially filled by defendant. The correspondence between the parties is not susceptible of any other reasonable construction.
As to the second question, it is a sufficient answer to say *538that if plaintiff’s statement was deemed insufficient in law to entitle him to recover, the defendant should have demurred thereto. Moreover, the case appears to have been tried on its merits, and the undisputed evidence sufficiently shows that plaintiff was ready and willing to receive and pay for the wheat according to contract.
Anything like a special consideration of the thirty-one specifications of error, or even a portion of them, would serve no useful purpose. For reasons given in the opinion above referred to, the controlling questions were rightly decided; and we find nothing in the record that requires a reversal of the judgment.
Judgment affirmed.